CALOGERO, C.J.,
concurring. Insofar as relator seeks review of the court of appeal judgment dated June 5, 2000, the *663application is not timely filed. La. Supreme Court Rule X, Section 5(a). As to the rulings of the trial court dated June 19, 2000 and June 26, 2000, there is no evidence relator followed the procedure set forth in La. Supreme Court Rule X, Section 5(b) for seeking direct review in this Court. In any event, relator should first seek review of these rulings in the court of appeal.